Citation Nr: 1616713	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus as due to herbicide exposure.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland that denied the benefits sought on appeal.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDING OF FACT

Type 2 diabetes mellitus did not have its onset in active service, nor is it due to injury or disease incurred in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), (e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the December 2010 rating decision, via an August 2010 letter, the RO provided the Veteran with time- and content-compliant VCAA notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1). Further, the Veteran has not asserted any notice error or claimed any specific prejudice as a result. Hence, the Board finds that VA has complied with the VCAA notice requirements. See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's relevant treatment records are in the claims file. After receiving the Veteran's assertion that he was exposed to herbicides while based at Pusan, Republic of Korea (ROK), the RO also asked the U.S. Army and Joint Services Records Research Center (JSRRC) to conduct an inquiry for any documents related to the Veteran and herbicide exposure. The JSRRC provided a negative reply. The Board notes that a VA examination was not conducted in conjunction with the assistance afforded the Veteran. Under the circumstances of the Veteran's case, however, the low threshold for an examination was not triggered.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Once the condition precedent is shown, all three of the above elements must be present. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Board finds that the condition precedent is not shown by the evidence, that is, the medical evidence is not insufficient, as the claim is not decided by medical input. Further, only element 1 is present; the Veteran is currently diagnosed with type 2 diabetes mellitus. Other than the Veteran's personal speculation, there is no evidence that tends to show the presence of elements 2 and 3. A claimant's naked conclusory assertions are not sufficient to satisfy the criteria. See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). Thus, the Board finds that there was no failure to assist the Veteran by not conducting a VA examination.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.
The Board has reviewed all the evidence in the Veteran's claims file. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Diabetes mellitus is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to show that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F. 3d at 1376-77.

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service treatment records are entirely negative for any entries related to complaints, findings, or treatment for diabetes or symptoms that may be related to diabetes. On his March 1970 Report of Medical History for his physical examination for separation, the Veteran denied any significant medical history. The March 1970 Report of Medical Examination For Separation reflects that the Veteran's endocrine system was normal, and sugar was negative. (02/06/2014 VBMS entry-STR at pgs 33-37). He was deemed physically fit for separation from active service.

Private treatment records dated in 2008 note the Veteran's diagnosis of type 2 diabetes mellitus. (07/07/2010 VBMS entry-Medical Treatment Record-Non-Government Facility at pg 11). There is no evidence that diabetes manifested at least to a compensable degree within one year of active service, and neither does the Veteran assert that it did.  Further, the Veteran also concedes that he did not serve in one of the units for which in-Korea presumed exposure is available, or perform temporary duty at the DMZ. Instead, the Veteran asserts that presumptive service connection-as it applies to claimants who served in or near the DMZ, should also be applied to those who served in other areas of the ROK. (04/06/2011 VBMS entry-VA 9 Appeal to Board of Appeals).

The Veteran asserts that, in implementing the regulations applicable to herbicide exposure in Korea, VA did not consider the prospect of herbicide contamination in the ROK due to the thawing and runoff of heavy snowfall at the DMZ that carried any chemicals sprayed along the DMZ into the Imjin River. From the DMZ, per the Veteran's assertions, the Imjin and its tributaries contaminated ground water and drinking water as far south as Pusan where he served. Ergo, the Veteran concludes, since he served in the ROK between April 1, 1968, and August 31, 1971, albeit not at the DMZ, he should receive the benefit of the presumption. He has not provided, identified, or cited any evidence which might support his assertion. Hence, it is no more than speculative; and, entitlement to service connection based on presumed exposure to herbicides is not shown by the evidence. See 38 C.F.R. § 3.309(e).

The Board also acknowledges that, in addition to presumptive service connection, the Veteran may also show is diabetes is due to herbicide exposure via direct causation. McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Nonetheless, as noted, the Veteran has not submitted any evidence of direct causation.

In light of all of the above, the Board is constrained to fine the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for type 2 diabetes mellitus as due to herbicide exposure is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


